Title: To Thomas Jefferson from Edmund Bacon, 4 May 1824
From: Bacon, Edmund
To: Jefferson, Thomas


Deare Sir
May 4th 1824
It is with pleasure I send you a few lines informing you that myself and family are injoying a reasonable Potion of helth. I very sincerely hope that you are well and also the family. I wish to inform you that I have received the hundred dollars from Dabney Terrill of Louisville of this state on the 15th of April last month. I live about 200 miles distant from Louisville and made an arrangement with A merchant of my County town to get the money from Mr Terrill to save me the trouble and expence of going to Louisville expressly for it. the balance remaining in your hands I would be extreamly glad to recieve as soon as may be convenient to you because I can then settle with my brothers whom are interested in John Bacons estate. I dislike delaying business of that sort. not likeing to be holding in my hand money belonging to others who live in a distant state as my brothers do in Missouri. however sir. I dont pretend to hurry you in your matters of this sort for I no you are more punctual than any Gentleman I ever knew in the payment of their debts. the small balance is so little it is not worth comeing for. consequently I must get you to make some arrangement so as to enable me to receive it. could you not deposit it in the bank of the United States in Richmond or Baltimore and remit me the  surtificate of the deposit. which I can sell here for specie or any other arrangement more sootable and approved of by you will be ample satisfaction to me. as to the balance you better than I do no myself.I have not purchased land yet. am laying back more fully to discover all the qualifications belonging to the western countrys. dont expect to purchase sooner than the coming fall. I am very well pleased with this section of Country the soil is good very productive for corn tobacco and cotten but not so very good for wheat the soil is in genral very productive to all sorts of vigetables. I am now begining to get plenty of stocks I have at present nearly 100 head of hogs 27 head of cattle 30 head of sheep and 15 head of horses. this is the country to raise stocks in which I much deliteI raised some above 600 barrills of corn last yeare a smart crop of wheat and oats cotten and plenty of common vigetables. Amonghst those good qualities of my part of the world I must state the most deficult ones in the first place neare all water courses and swamps or wet land it. is sickly but those places can be avoided by persons acting with caution. the next place the courentcy of the state that is the bank paper is only worth half of specie. in the next place we here can only ever expect to command money by driveing stock for market to other states. not a farming country at all only to raise grain & grass and feed it to stocks we can live free from want it is true but I do think our country would be more desireable if we could possiblely get our produce to market as you do in Verginia. the man here that is calculated to trade and trafic can do well but other will not. as to my own part I think I can accumulate property here fast.If I consider it at all important to you I would give you a more full detail of this part and Missouri also haveing been there twice in less than a yeare have been to that state twice sence I came to Kentucky I spent 6 weeks in that state last sumer and 8 weeks in last January & February some part of that state is fine country. the part I consider most valueable is what is called the lead mine country quite south of St Louis about 70 or 100 miles I would not accept of Colo Coles  in Missouri on gift obligeing me to live on it. I was there in February last. I dont precisely no at present whether I shall remoove thare or not. when ever I settle I will form you.  I am highly pleased to find ir in all my travells your Honourable name nding with that graite estimation amonghst the people which I no myself, you are Justly intitled to. may you live in peace and comfort. to injoy a long and happy life in this world and the one hereafter is the sincere wish of your very sincere and affectionate friendE. BaconMy best respects to Mrs Randolph and her family if you please